NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0539-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ANGEL NUNEZ-HERNANDEZ,

     Defendant-Appellant.
_____________________________

                   Submitted March 8, 2022 – Decided March 24, 2022

                   Before Judges Fisher, Currier, and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment No. 16-07-0516.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (David J. Reich, Designated Counsel, on the
                   brief).

                   William A. Daniel, Union County Prosecutor, attorney
                   for respondent (Milton S. Leibowitz, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Angel Nunez-Hernandez, and two others, 1 were charged with

first-degree robbery, N.J.S.A. 2C:15-1, second-degree conspiracy to commit

robbery, N.J.S.A. 2C:5-2, and other offenses arising from a holdup of a gas

station in Rahway at approximately 1:00 a.m., on April 10, 2016. After the

denial of defendants' motions to suppress physical evidence and statements

made to police, the three were tried together. Defendant Nunez-Hernandez was

acquitted of first-degree robbery but convicted of the lesser-included offense of

third-degree theft, N.J.S.A. 2C:20-2(b)(2), and convicted of second-degree

conspiracy to commit robbery, fourth-degree unlawful possession of a weapon,

N.J.S.A. 2C:39-5(d), and third-degree possession of a weapon for an unlawful

purpose, N.J.S.A. 2C:39-4(d). After the denial of defendant's motion for a new

trial – based on the argument that the judge should have but failed to charge the

jury on the offense of conspiracy to commit theft – and after merging the theft

conviction into the conspiracy conviction – defendant was sentenced to a nine-

year prison term, with an eighty-five percent period of parole ineligibility.

Lesser concurrent terms were imposed on the weapons convictions.




1
  The appeals of the other two defendants – Jose Mena (A-3508-18) and Mario
Cabrera-Pena (A-3678-18) – are disposed of by way of separate opinions also
filed today.
                                                                           A-0539-19
                                       2
     Defendant appeals, arguing 2:

           I. THE TRIAL COURT ERRED IN DENYING THE
           MOTION TO SUPPRESS BECAUSE THERE WAS
           NO REASONABLE SUSPICION FOR THE STOP.

           II. THE TRIAL COURT ERRED IN CONCLUDING
           THAT SUPPRESSION OF THE EVIDENCE SEIZED
           DURING THE UNLAWFUL PROTECTIVE SWEEP
           WAS     NOT    REQUIRED   BECAUSE   THE
           DISCOVERY     OF   THE   EVIDENCE  WAS
           INEVITABLE.

           III. A NEW TRIAL IS REQUIRED BECAUSE THERE
           IS A SUBSTANTIAL POSSIBILITY THAT THE
           COURT'S HANDLING OF THE JURY DELIBER-
           ATION PROCESS RESULTED IN A VERDICT
           BASED ON EXTRANEOUS CONSIDERATIONS IN
           VIOLATION OF [DEFENDANT'S] CONSTITU-
           TIONAL RIGHT TO A UNANIMOUS VERDICT
           BASED SOLELY ON THE EVIDENCE AND THE
           LAW.

           IV. A REVERSAL IS REQUIRED IN VIEW OF THE
           PLAIN ERROR COMMITTED BY THE COURT IN
           FAILING TO CHARGE THE LESSER-INCLUDED
           OFFENSE OF CONSPIRACY TO COMMIT THEFT.

           V. A REMAND FOR RESENTENCING IS
           NECESSARY IN VIEW OF RECENT LEGISLATION
           AUTHORIZING A SENTENCING JUDGE TO
           TREAT THE AGE OF DEFENDANT LESS THAN 26
           AS A MITIGATING FACTOR.



2
  We have rearranged the order of defendant's arguments from how they appear
in his brief.
                                                                      A-0539-19
                                     3
We find insufficient merit in defendant's fifth point because his argument relies

only on an incorrect assumption that the new mitigating factor codified at

N.J.S.A. 2C:44-1(b)(14) applies retroactively. See State v. Bellamy, 468 N.J.

Super. 29, 43-48 (App. Div. 2021).

      With that, we turn to defendant's other four arguments.

                                          I

      Defendant first argues that the trial judge erred in denying his motion to

suppress evidence seized from a motor vehicle he occupied shortly after the

hold-up of the Rahway gas station because, in defendant's view, police lacked

reasonable suspicion to stop the motor vehicle.

      Based on evidence presented at the suppression hearing, the judge found

that Officer Donald Dayon responded to an alarm from the gas station on St.

Georges Avenue. On arriving, he encountered Officer Douglas Botti, who was

speaking with Ravinder Singh, a gas station attendant. Singh advised that he had

just been held up at knifepoint by two men. He described one of the perpetrators

as tall, "fat," and white or light-skinned, and the other as a short, thin black man.

Both were wearing hooded sweatshirts, one dark and one of a lighter color.

According to Singh, the two perpetrators ran off on foot in a westerly direction

on Inman Avenue, which intersects with St. Georges Avenue. Officer Dayon


                                                                              A-0539-19
                                         4
drove off in that direction, using his spotlight to illuminate the surroundings. He

soon encountered a silver Honda parked on Inman Avenue facing east toward

the gas station on St. Georges Avenue.

      Officer Dayon observed three men inside the vehicle. The backseat

passenger, later identified as Jose Mena, appeared to be a large male 3 wearing a

black hooded sweatshirt. The driver, later established to be defendant, was a

thin, light-skinned male also wearing a dark hooded sweatshirt. The front-seat

passenger, later determined to be Mario Cabrera-Pena, was a dark-skinned male

wearing a gray hooded sweatshirt; he was described by Officer Dayon as being

thinner than the backseat passenger.

      According to Officer Dayon, the three men stared at him "intently, like

very nervously" as he drove past, and that each man swiveled his head to watch

as he made a U-turn and pulled up behind the Honda. Dayon was interested in

investigating these men further with regard to the gas station hold-up because

of "the demeanor of the way they were looking at [him] and the fact that [there

were] three males with . . . hoodies on, a larger male, a thinner male in the

vehicle." After pulling up behind the Honda, Officer Dayon activated the



3
  Dayon testified the backseat passenger was "heavy set" and so large "he was
taking up the [back] window."
                                                                             A-0539-19
                                         5
overhead lights on his patrol car and radioed his location and the Honda's license

plate number to other officers. He remained in his patrol car until other officers

arrived. While waiting, Officer Dayon observed the three defendants in the

Honda and described their movements:

            [T]hey started moving around all over the vehicle. The
            individual in the back seat [Mena] was reaching down.
            He was moving around back and forth as if he was
            moving stuff in the car. The individual in the front
            passenger seat [Cabrera-Pena] began making . . .
            movements as if [he was] taking [his] clothes off, like
            . . . lifting [his] butt up out of the seat.

      When back-up arrived, Officers Dayon and Botti exited their vehicles and

approached the Honda on the driver's side, while other officers approached the

vehicle on the passenger's side. Officer Botti told defendants to keep their hands

up, and Officer Dayon asked defendant, who was sitting in the driver's seat, for

his credentials. Officer Botti asked defendant what they were doing in the area

and defendant responded that he was using his GPS. At that point, Officer Dayon

radioed to dispatch and stated "[w]e're going to do a show-up," meaning that

they were going to have Singh look at the Honda's occupants to see if any of

them were the perpetrators that had just held up the gas station.

      Before the show-up could occur, Officer Dayon asked defendant to turn

off the car's engine and hand him the ignition key. Defendant complied and


                                                                            A-0539-19
                                        6
Officer Dayon placed the key on the roof of the Honda. Officer Dayon asked

defendant who the Honda belonged to, and defendant in turn asked the others;

Mena said the Honda belonged to his friend "Martinez."

      Defendant was removed from the Honda so the officers could "speak to

him" and pat him down for weapons. 4 No weapons were found in his possession.

Cabrera-Pena was then removed from the Honda and patted down for weapons.

No weapons were found in his possession. Officer Dayon then looked in the

Honda in the area immediately surrounding the front-passenger's seat "because

when [he] pulled up [Cabrera-Pena] was moving around a ton." As he did so,

Mena, who was still in the backseat, told Officer Dayon "[y]ou can't search the

car." Officer Dayon explained that he could do a plain-view search, and Mena

was then also removed from the Honda.

      Officer Dayon saw a pair of red pants on the floor of the vehicle near the

front-passenger's seat. He moved the pants aside to determine whether there was

a weapon underneath. But, before touching the pants, Officer Dayon radioed

other officers to determine whether any of the suspects had been wearing red



4
  Prior to removing defendant from the vehicle, officers received confirmation
from dispatch that the Honda belonged to an individual named Fiore Martinez .
The car had not been reported stolen, nor were there any reports of criminal
activity linked to the vehicle.
                                                                          A-0539-19
                                       7
pants. When he did not receive a response, Officer Dayon moved the pants and

discovered a "wad of cash" underneath the passenger's seat. After finding the

cash, Officer Dayon continued looking under the passenger's seat where he

eventually found a knife handle next to the cash. All three Honda occupants

were then handcuffed and taken to the police station.

      Defendant argues that the motor vehicle stop was unconstitutional. We

disagree. Both the Federal Constitution and New Jersey Constitution protect

citizens from unreasonable searches and seizures. U.S. Const. amend. IV; N.J.

Const. art. I, par. 7. "It is well established that the investigative stop of an

automobile by police constitutes a seizure" under the Fourth Amendment , State

v. Amelio, 197 N.J. 207, 211 (2008), but the seizure is permissible if it is

"reasonable and justified by articulable facts," State v. Coles, 218 N.J. 322, 343

(2014). An assessment of reasonable suspicion "must be based upon the law

enforcement officer's assessment of the totality of the circumstances." State v.

Davis, 104 N.J. 490, 504 (1986).

      The burden is on the State to show "by a preponderance of the evidence

that it possessed sufficient information to give rise to the required level of

suspicion," which "requires some minimal level of objective justification for

making the stop." Amelio, 197 N.J. at 211-12; see also Ornelas v. United States,


                                                                            A-0539-19
                                        8
517 U.S. 690, 696 (1996) (defining reasonable suspicion as "a particularized and

objective basis for suspecting the person stopped of criminal activity") (internal

quotation marks omitted); State v. Stovall, 170 N.J. 346, 356 (2002) (holding

that an officer may conduct an investigatory stop if "based on the totality of the

circumstances, the officer had a reasonable and particularized suspicion to

believe that an individual has just engaged in, or was about to engage in,

criminal activity").

      A valid investigatory stop cannot be based solely on an officer's

subjective, good faith belief even if that belief turns out to be correct. State v.

Arthur, 149 N.J. 1, 8 (1997). "The principal components of a determination of

reasonable suspicion" are the events that "occurred leading up to the stop . . . ,

and then the decision whether these historical facts, viewed from the standpoint

of an objectively reasonable police officer, amount to reasonable suspicion."

Stovall, 170 N.J. at 357.

      "In evaluating the sufficiency of the basis for a stop or arrest, courts

consider the totality of the information available to the officer at the time of the

conduct. . . . Information acquired subsequently cannot be used to either bolster

or defeat the facts known at the time." State v. Pitcher, 379 N.J. Super. 308, 315-




                                                                              A-0539-19
                                         9
16 (App. Div. 2005) (internal citation omitted). "It is axiomatic that hindsight

may not be employed." Id. at 316.

      After conducting a hearing over several days on defendants' motions to

suppress, the judge held that Officer Dayon "had a reasonable and articulable

suspicion to believe that defendants had been involved in the robbery of the . . .

gas station" sufficient to justify the investigatory stop of the vehicle. In so

holding, the judge relied primarily on the following facts: the Honda was the

only car in the area and was only four or five houses down from the scene of the

offense; Officer Dayon observed defendants making furtive movements inside

the vehicle; defendant's lack of information about the Honda's ownership; and

Officer Dayon's "conclusion that two of the [defendants] fit the description [s]

given by Mr. Singh."

      In arguing Officer Dayon lacked reasonable suspicion for the

investigatory stop, defendant primarily relies on the difference between the

description of the suspects Singh initially gave to police and defendants' actual

appearances. But, even if not precisely the same as Singh described, his

observations and Officer Dayon's were similar. Moreover, the stop wasn't based

significantly or solely on race and sex, as was the case in State v. Nyema, 249

N.J. 509 (2022), but on other information Officer Dayon gathered as he watched


                                                                            A-0539-19
                                       10
defendants before back-up arrived. For example, Officer Dayon was entitled to

be suspicious of the Honda as it was the only vehicle in the immediate area of

the hold-up, and he was entitled to be suspicious of the occupants because they

intently stared at him as he passed in his patrol car. Moreover, defendants'

curious movements inside the vehicle were rightfully viewed as consistent with

their relationship to the hold-up.

      Defendant relies on what he claims are discrepancies between what Singh

described when identifying the culprits and what Officer Dayon observed when

watching the Honda's occupants. The differences are negligible in light of the

circumstances and the conditions in which they were seen. Singh described one

as being a large, white or light-skinned male, when in fact Mena is a large light-

skinned Hispanic male, and Officer Dayon saw Mena as being light-skinned and

very large. Singh described the other as shorter and dark-skinned, and Officer

Dayon described Cabrera-Pena as dark-skinned. Because the suspects were

seated in a vehicle, any discrepancies about height would seem somewhat

irrelevant in considering whether Officer Dayon was entitled to be suspicious

about the Honda's occupants. In addition, like Singh's description of the two men

wearing dark hooded sweatshirts, so too did Officer Dayon observe Mena and

Cabrera-Pena as wearing dark hooded sweatshirts. When considering the totality


                                                                            A-0539-19
                                       11
of the circumstances, these discrepancies are not sufficient to defeat the claim

of reasonable suspicion. Indeed, the question at this stage was not whether

Singh's description was accurate as to the true appearance of the two that held

him up but whether Officer Dayon was justified – based on what Singh described

– in being reasonably suspicious that the two who held up Singh were seated in

the Honda. We are satisfied that the judge was entitled to make that finding.

      We therefore conclude that police had a reasonable and articulable

suspicion to stop the Honda. We find any other unmentioned aspects of this

argument to be of insufficient merit to warrant further discussion in a written

opinion. R. 2:11-3(e)(2).

                                       II

      Having found a legitimate basis for the stop of the Honda, the judge went

on to find that the officers engaged in an unlawful protective sweep of the

vehicle because the occupants had been removed from the vehicle and were in

the control of the officers. See, e.g., State v. Radel, 249 N.J. 469 (2022).

Nevertheless, the judge found that the inevitable discovery doctrine would have

led them to the evidence seized from the vehicle and, therefore, there was no

reason to exclude that evidence.




                                                                          A-0539-19
                                      12
      To explain, we start by observing that "[t]he exclusionary rule 'is a

judicially created remedy designed to safeguard' the right of the people to be

free from 'unreasonable searches and seizures.'" State v. Williams, 192 N.J. 1,

14 (2007) (quoting United States v. Calandra, 414 U.S. 338, 348 (1974)). As

explained in State v. Sugar, 100 N.J. 214, 238 (1985), the inevitable discovery

exception to the exclusionary rule allows the admission of illegally-obtained

evidence if the State can prove that the evidence would have been discovered

had the illegality not occurred by showing:

            (1) proper, normal and specific investigatory
            procedures would have been pursued in order to
            complete the investigation of the case; (2) under all of
            the surrounding relevant circumstances the pursuit of
            those procedures would have inevitably resulted in the
            discovery of the evidence; and (3) the discovery of the
            evidence through the use of such procedures would
            have occurred wholly independently of the discovery of
            such evidence by unlawful means.

      We find no reason to second-guess the judge's determination that the

discovery of the cash and knives found in the Honda was inevitable because

soon after the improper protective sweep, Singh was brought to the Honda and

made a positive identification of Mena as one of the two who held up the gas

station. As noted earlier, Officer Dayon was interested in having Singh brought

to the Honda for a show-up sooner. And, to be sure, the inappropriate sweep


                                                                         A-0539-19
                                      13
occurred before the show-up. But once the show-up occurred, Singh identified

Mena, and the officers then had probable cause to search the vehicle. In addition,

the fact that the show-up did not precede the vehicle search was of no moment;

police properly towed the vehicle and later obtained the owner's consent to

search it.

                                       III

      Defendant argues the trial judge erred in his handling of circumstances

that arose during jury deliberations that, in defendant's view, "resulted in a

verdict based on extraneous considerations" in violation of his constitutional

right to a unanimous verdict based on the evidence and the law.

      Jury unanimity is required in all criminal prosecutions, R. 1:8-9, and "the

right to a free and untrammeled verdict . . . is the core of the right to trial by

jury," State v. Figueroa, 190 N.J. 219, 233 (2007). As the Court stated in State

v. Czachor, 82 N.J. 392, 409 (1980), "[c]ritical to achieving such an impartial

verdict is the independent and honest judgment of each juror that the State has

proved defendant's guilt beyond a reasonable doubt." And, of course, the verdict

must be "based upon the evidence and the law, not extraneous considerations

such as the efficiency and expense of jury trials." State v. Adim, 410 N.J. Super.

410, 423 (App. Div. 2009). Nevertheless, the trial judge has the discretion to


                                                                            A-0539-19
                                       14
respond to jury issues. State v. R.D., 169 N.J. 551, 559 (2001). And we will

defer to the judge's sound discretion when "exercising control over matters

pertaining to the jury." Id. at 559-60.

      To put defendant's arguments in context, we briefly outline the various

relevant occurrences during the jury's deliberations. First, we note that earlier in

the proceedings, the judge provided the jury with an understanding about

scheduling. Due to the length of the trial, by the time jury deliberations began,

only two days were left of the days prognosticated for the completion of the

trial. If the jury failed to return a verdict by the end of those two days, the jurors

would have had to wait an additional twelve days before they would have the

opportunity to complete their deliberations.

      On the first day of deliberations, the jury informed the judge they had

reached a verdict as to Mena, but not as to defendant or Cabrera-Pena, and that

a juror had to leave by 4:30 p.m. The jury sent the judge a note asking: "[p]lease

explain the continuing schedule. What is next?" The judge thanked the jury and

told them to return for further deliberations at 1:30 p.m. the following day.

      The following day, the judge and counsel discussed the advisability of a

Czachor charge. All counsel agreed such a charge would be premature. At 3:27

p.m., the jury sent a note to the judge, stating they were "irreconcilably


                                                                                A-0539-19
                                          15
deadlocked" on some counts while also asking to view again the gas station

surveillance footage. At that point, Cabrera-Pena's counsel moved for a mistrial

based on the jury's assertion of a deadlock but, because a Czachor charge had

not yet been given, the judge denied the motion. When the jury reentered the

courtroom, the judge had the surveillance footage replayed for them without

addressing the issue of a deadlock.

       After a portion of the video was played, a juror advised that they wanted

to see the video from the beginning. In response, the judge asked the jury to

return to the jury room and note specifically what they needed to see. The jury

then informed the judge they wanted to see both surveillance videos, including

from inside and outside of the gas station, in their entirety. The videos were then

played, following which the judge gave the jurors a Czachor charge and

instructed them to resume deliberations.

       After the jury resumed their deliberations, the judge discussed with

counsel the possibility of returning the following week if necessary. Cabrera-

Pena's counsel had previously advised she would be unavailable the following

week and, under the circumstances, felt it inadvisable to allow another attorney

to fill in for her.




                                                                             A-0539-19
                                       16
      Before anything could be resolved about scheduling, the judge received a

note from Juror Number 8 that stated: "I don't believe all jurors (just one) are

making their decision from an objective standpoint. Also, is it possible for me

to be excused after today? Can we talk on a side bar to discuss?" Mena's counsel

claimed this required the declaration of a mistrial. The judge was hesitant about

bringing Juror Eight out because he did not want "a juror revealing what's going

on in the jury room, and that's what's maybe going to happen." The judge instead

decided to give the jury another Czachor charge. Mena's counsel again voiced

concerns, saying "I don't know what they said but . . . if we don't address it now,

and we don't talk about it and just give that charge, something might happen

there that we might regret later on." The judge repeated that he was hesitant to

speak with Juror Eight out of fear that it would lead to that juror revealing

information that could lead to a mistrial. The judge and counsel again discussed

scheduling in the event deliberations had to continue into the following week.

      The judge then brought the jury back into the courtroom, again gave a

Czachor charge, and directed the jury to continue deliberating. At 6:03 p.m., the

jury sent a note stating it had reached a verdict as to all three defendants.

      In claiming error arising from these circumstances, defendant first focuses

on the jury's earlier claim that they were "irreconcilably deadlocked" on some


                                                                                A-0539-19
                                       17
counts. As noted, that statement was accompanied by the jury's request to see

again the surveillance video. We find no error or abuse of discretion in the

judge's approach. Indeed, the note's declaration of a deadlock while also seeking

a further review of evidence could have properly been viewed as inconsistent.

The judge sensibly focused on the jury's request for a review of the video rather

than the claim of a deadlock. The jury had not been deliberating for so long as

to take the deadlock claim more seriously than an expression of the status of

their deliberations. The trial consisted of almost four full days of testimony and

then a day that consisted of nothing but summations and jury instructions. The

jury had only been deliberating for a few hours and, in those few hours, was able

to reach a verdict as to Mena. It was too soon to take seriously a claim of a

deadlock, and we are satisfied the trial judge did not abuse his discretion by

giving a Czachor charge and sending the jurors back for further deliberations

without inquiring about the jury's ability to reach a verdict.

      The second aspect of defendant's argument concerns the judge's handling

of Juror Eight's note about a fellow juror's alleged lack of objectivity. Instead

of addressing the juror's concerns head-on, the judge chose to again give a

Czachor charge.




                                                                            A-0539-19
                                       18
      We find no abuse of discretion in how the judge handled the situation.

Defendant, in fact, concedes that "there is no per se rule barring the repeated use

of a Czachor charge," and acknowledges the amount of time between the first

and second Czachor charges was "extremely minimal."

      Defendant, however, claims the judge erred by failing to inform the jury

why he was again instructing them in the manner permitted by Czachor, and that

he should have affirmatively addressed the note from Juror Eight. We disagree.

The charge itself 5 is so self-explanatory that an instruction as to why it was given

would be redundant.

      We also agree that the judge was not required to question Juror Eight in

the circumstances. Defendant relies on State v. Vergilio, 261 N.J. Super. 648,

655 (App. Div. 1993), where we held in a similar situation that "the judge at the

very least should have issued a strong cautionary instruction before asking the

jury whether further deliberation might produce a unanimous verdict." The


5
  The judge gave the charge in these words: "Ladies and gentlemen, it is your
duty as jurors to consult with one another and to deliberate with a view toward
reaching an agreement if you can do so without offending your own individual
judgment. Each of you must decide the case for yourself, but do so only after an
impartial consideration of the evidence with your fellow jurors. In the course of
your deliberations, do not hesitate to re-examine your own views and change
your opinion if convinced it is erroneous, but do not surrender your honest
conviction as to the weight or effect of evidence solely because of the opinion
of your fellow jurors or for the mere purpose of returning a verdict ."
                                                                               A-0539-19
                                        19
judge did much the same thing here, issuing a Czachor charge before sending

the jury back for deliberations. We are satisfied that was sufficient.

                                        IV

      Finally, defendant argues the judge erred by failing to charge the jury on

conspiracy to commit theft. Because he did not request such a charge, defendant

is relegated to arguing that it was plain error for the judge not to sua sponte give

such an instruction. State v. Alexander, 233 N.J. 132, 141-42 (2018). Plain error

occurs when an action by the trial court "is of such a nature as to have been

clearly capable of producing an unjust result." R. 2:10-2. The possibility of an

unjust result "must be real, one sufficient to raise a reasonable doubt as to

whether the error led the jury to a result it otherwise might not have reached."

Alexander, 233 N.J. at 142. We find no merit in this argument because the

evidence would not support such a finding; the only evidence of a conspiracy

concerned a conspiracy to commit robbery.

      An unrequested charge must be given only when the evidence "clearly

indicates" its appropriateness. State v. Savage, 172 N.J. 374, 397 (2002). In

making this determination:

            the trial court is not required to scour the statutes to
            determine if there are some uncharged offenses of
            which the defendant may be guilty. The trial court is
            also not saddled with the burden of sifting meticulously

                                                                              A-0539-19
                                        20
              through the record to find some combination of facts
              and inferences that might rationally sustain the lesser
              included offense. It is only when the facts clearly
              indicate the appropriateness of that charge that the duty
              of the trial court arises. We have explained that the
              record clearly indicates a lesser-included charge . . . if
              the evidence is jumping off the page. In sum, our
              caselaw only requires a trial court to include a charge
              to a lesser offense that was not requested by the parties
              when that charge is obvious from the record.

              [State v. Dunbrack, 245 N.J. 531, 545 (2021) (internal
              citations and quotation marks omitted).]

      In denying defendant's new trial motion, the judge applied this standard.

He noted the difference between theft and robbery, with robbery occurring when

"in the course of committing a theft, [the defendant] puts the victim in fear of

immediate bodily injury." The judge also observed that the evidence about the

substantive offense included the fact that Mena wielded a knife. Consequently,

"a lesser-included offense of conspiracy to commit theft was not 'jumping off

the page.'"

      Defendant argues that the same could be said for the decision to charge

theft as a lesser-included offense of robbery. 6 But that question relates to the

offense that was carried out and not necessarily the scope of the conspiracy.



6
  We assume for purposes of this decision, but do not decide, that a conspiracy
to commit theft is a lesser-included offense of a conspiracy to commit robbery.
                                                                           A-0539-19
                                         21
Indeed, the only evidence of an agreement between or among the defendants –

besides that which related to the actual steps taken in the holdup of the gas

station – came from the following statement Mena gave police:

            DETECTIVE STEFANICK: So you tell -- when you go
            in the store, you tell the guy, give me the money?

            MENA: Yeah.

            DETECTIVE STEFANICK: Okay.

            MENA: With a knife.

            DETECTIVE STEFANICK: Okay. And you held a
            knife to him?

            JOSE: Yeah.

            DETECTIVE STEFANICK: Were you going to hurt
            him?

            MENA: No.

            DETECTIVE STEFANICK: Just scare him --

            MENA: Yeah --

            DETECTIVE STEFANICK: -- was your plan? Yeah?

            MENA: -- yeah.

      This statement was the only direct evidence about a plan and it reveals a

plan to commit a robbery by putting the victim in fear through the wielding of a

knife. The other evidence also supported only a conspiracy to commit robbery :

                                                                          A-0539-19
                                      22
Mena used a knife during the hold-up, and the knife was obtained from

defendant's home. Thus, it is entirely logical to conclude that the only evidence

of a conspiracy was a conspiracy to commit a robbery. Not only may it be said,

in applying the Dunbrack standard, that evidence of a conspiracy to commit theft

did not jump from the page but there's simply no evidence of a conspiracy to

commit just a theft. To allow the jury to consider whether there was a conspiracy

to commit theft would have invited the jury to speculate about the nature of the

defendants' plan.

      Affirmed.




                                                                           A-0539-19
                                      23